Citation Nr: 0116937	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for left foot and 
ankle disorder, currently evaluated as zero percent disabling 
with a pre-surgical disability evaluation of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the Salt Lake City, VA Regional Office 
(RO) June 2000 determination that rated the left foot and 
ankle disability at zero percent.


REMAND

The appellant underwent a physical examination by a private 
physician in July 1985 for complaints of low back pain and 
left ankle pain.  The examination report predates the 
appellant's surgery by a minimum of two and one-half years. 

The appellant also underwent Department of Veterans Affairs 
(VA) examinations in June 1999, December 1999, and September 
2000.  The June 1999 VA examination report reveals that the 
examiner reviewed the original hospital discharge report from 
the VA Medical Center (MC), Phoenix, Arizona, where 
presumably, the talonavicular fusion was performed.  The 
Board was unable to locate this report or any other medical 
records from Phoenix VAMC pertaining to treatment of the 
appellant's feet.  

The administrative record also reflects that the appellant 
applied for benefits under the Social Security Administration 
(SSA) in 1985.  The Board was unable to locate any medical 
records pertaining to the appellant's SSA application.  The 
available records pertaining to the SSA report list a number 
of medical reports from the 1980's that appear relevant on 
their face to the status of the lower extremity disability 
prior to the surgery.  

In light of new legislative changes set forth below, the 
Board finds that additional evidence is necessary for 
disposition of the veteran's claim.  Specifically, it appears 
that both VA and SSA records are outstanding that facially 
appear to be relevant to the claim.  Under the VCAA, 
additional action is required.

The record contains a medical opinion to the effect that the 
veteran's left foot and ankle disabilities were worst 
following VA surgery.  The Board held in May 2000 that 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 was warranted.  The Board applied the 
benefit of the doubt doctrine to grant the benefit on the 
basis that there were two medical opinions of record, one 
indicating an increase in disability due to VA treatment and 
one opinion to the contrary.  The undersigned notes that the 
physician who supplied the favorable opinion in June 1999 
apparently classified the additional disability as constant 
pain, loss of longitudinal arch and a reduced range of motion 
at the left ankle.  This physician, however, did not specify 
the quantum of increased disability with regard to pain, loss 
of longitudinal arch and reduced range of motion over the 
pre-existing level of disability.

In adjudicating the claim for a rating for the disability, 
the RO has held that under the schedular criteria, the 
veteran's left foot and ankle disability was ratable at 30 
percent disabling both before and after the VA surgery.  It 
appears to the Board that additional evidence may permit a 
medical provider to shed more light upon the degree of 
increased disability that resulted from VA treatment.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Phoenix VAMC 
and request copies of the medical 
records pertaining to the pre-surgical 
treatment of the appellant's foot and 
the 1988-foot surgery.

3.  The RO should contact Social 
Security Administration (SSA) request a 
copy of any merits decision and copies 
of any medical records reviewed in 
reaching that determination.  If the SSA 
has made no decision or has no records, 
this should be documented in the record.  
The attention of the SSA should be 
invited to 38 U.S.C.A. § 5106 (West 1991 
& Supp. 2000).

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety. 

5.  The RO should then arrange for a VA 
examination by an appropriately qualified 
physician who has not previously examined 
the claimant.  It is imperative that the 
complete record be made available to the 
physician for review in conjunction with 
the examination.  Following the 
examination and a review of the record, 
the physician is requested to indicate to 
the best of his or her ability:

The quantum of increased disability of 
the left foot and ankle due to the failed 
talonavicular fusion, advancement of 
posterior tendon and correction of 
hammertoes two through four over the pre-
existing level of disability.

In this regard, it would be helpful if 
the physician would directly comment upon 
the functional impairment due to any 
increased pain, the degree of loss of 
longitudinal arch and the degree of loss 
of motion of the left ankle.  

If it is not feasible to respond to any 
of these questions without resort to pure 
speculation, the physician should so 
indicate.   

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for left foot and ankle disorder, 
currently evaluated as zero percent 
disabling with a pre-surgical disability 
evaluation of 30 percent.

7.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




